Citation Nr: 1012534	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-43 847	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office 
(RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to July 
1954.  He received the Combat Infantryman's Badge, among 
other awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2009 rating action that denied 
service connection for tinnitus and bilateral hearing loss.  
By rating action of September 2009, the RO granted service 
connection for bilateral hearing loss; this constitutes a 
full grant of the benefit sought on appeal with respect to 
that issue.

In January 2010, the Veteran and his wife testified at a 
Board hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO.

In February 2010, the undersigned VLJ granted the veteran's 
representative's November 2009 motion to advance this appeal 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Tinnitus was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a 
substantially-complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the 
VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A February 2009 pre-rating RO letter informed the Veteran 
and his representative of the VA's responsibilities to 
notify and assist him in his claim, and what was needed to 
establish entitlement to service connection (evidence 
showing an injury or disease that began in or was made worse 
by his military service, or that there was an event in 
service that caused an injury or disease).  Thereafter, they 
were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2009 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA 
had received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2009 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify a veteran 
of: (1) the evidence that is needed to substantiate a claim; 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that 
a lack of such pre-adjudication notice was not prejudicial 
to the claimant.  In the matter now before the Board, the 
February 2009 document meeting the VCAA's notice 
requirements was furnished to the Veteran before the May 
2009 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the veteran's status and 
the degree of disability are not at issue, and the RO 
furnished him notice pertaining to the effective date 
information in the February 2009 letter, thus meeting the 
notice requirements of Dingess/ Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining all evidence necessary to substantiate his 
claim, to include obtaining all available service and post-
service VA medical records through 2009.  The Veteran was 
afforded a comprehensive VA audiological examination in 
August 2009.  A transcript of the Board hearing testimony of 
the Veteran and his wife has been associated with the claims 
folder and considered in adjudicating this claim. 
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In February 2009, the Veteran stated that he had no other 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.      
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus that is a result 
of acoustic trauma from noise exposure during military 
service.  He asserts that he was exposed to noise from 
tanks, explosions, gunfire, and mortar fire during combat 
service, and that tinnitus has been present from the time of 
discharge from service to the present time.  He and his wife 
gave testimony to this effect at the January 2010 Board 
hearing.    
 
In this case, some service medical records are unavailable, 
presumably having been destroyed in a fire at the National 
Personnel Records Center in 1973.  The available service 
medical records are negative for complaints, findings, or 
diagnoses of any tinnitus.

On August 2009 VA audiological examination, the examiner 
reviewed the claims folder and noted the veteran's current 
complaint of tinnitus, and history of noise exposure in 
military service from gunfire, explosives, and tanks; he 
denied post-service occupational noise exposure.  The 
examiner also noted post-service recreational/leisure noise 
exposure from use of a personal lawnmower about once per 
week, and a single instance of gunfire at a firing range.  
The Veteran reported the onset of tinnitus approximately 10 
years ago.  Its duration was less than 5 minutes, and 
occurred less than twice per week.  After examination, the 
examiner noted that tinnitus caused by noise exposure had 
its usual onset immediately following the incidence of 
exposure, and that the Veteran reported the onset of 
tinnitus in 1999.  Since the veteran's history was not 
consistent with tinnitus due to military noise exposure, 
having been discharged from service in 1954, she opined that 
his tinnitus was not caused by or a result of military noise 
exposure.        

The aforementioned evidence reveals that the veteran's 
tinnitus was first manifested many years post service, and 
that the competent and persuasive evidence establishes no 
nexus between that disability and his military service or 
any incident thereof.  The sole medical opinion of record, 
the August 2009 VA opinion, establishes that the veteran's 
tinnitus was not caused by or a result of military noise 
exposure.  The Board accords great probative value to that 
well-reasoned VA medical opinion, inasmuch as it was based 
on the examiner's thorough review of the veteran's military, 
medical, and post-service history, and current examination 
of the Veteran, and the Veteran has submitted no medical 
opinion to the contrary.  
             
With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as the his own 
symptoms, including claims of ringing in the ears.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion 
on medical matters such as the relationship between any 
current tinnitus and incidents of his military service, 
including acoustic trauma therein.  See Bostain v. West,  11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
assertions of the Veteran in this regard have no probative 
value.  

Moreover, the evidence contains inconsistencies that 
diminish the reliability of the Veteran's current 
recollections as to the date of onset of his tinnitus.  
While in January 2010 hearing testimony he speculated that 
he had had tinnitus since military service and that it had 
probably worsened over the last 20 years, on August 2009 VA 
audiological examination he gave a history of the onset of 
tinnitus in approximately 1999, some 45 years post service.  
Based on the veteran's conflicting statements, the Board 
finds that he is not credible to the extent that he reports 
the date of onset of his tinnitus.  Caluza v. Brown, 7 Vet. 
App. 498, 510-11 (credibility can be generally evaluated by 
a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the 
claim for service connection for tinnitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for tinnitus is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


